ACCEPTED
                                                                                     03-13-00311-CV
                                                                                            4461392
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                3/11/2015 3:21:34 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                            NO. 03-13-00311-CV

LUCY GUTIERREZ                            §                 COURT  OFINAPPEALS
                                                                FILED
                                                             3rd COURT OF APPEALS
                                          §                      AUSTIN, TEXAS
                                          §                  3/11/2015 3:21:34 PM
vs.                                       §                    JEFFREY D. KYLE
                                          §                          Clerk

PORTFOLIO RECOVERY                        §
ASSOCIATES                                §         THIRD DISTRICT OF TEXAS

 APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
             MOTION FOR REHEARING AND/OR
         MOTION FOR EN BANC RECONSIDERATION

TO THE HONORABLE JUSTICES OF SAID COURT:

      Appellant, LUCY GUTIERREZ, requests that this honorable court

extend the time to file appellant’s brief motion for rehearing and/or motion

for en banc reconsideration.

1.    Appellant is Lucy Gutierrez; appellee is Portfolio Recovery

Associates.

2.    This motion is filed within the 15-day period to file a motion to

extend the time to file appellant’s motion for rehearing as required by Rule

49.8 and Rule 10.5(b)(1) of the Texas Rules of Appellate Procedure.

3.    The Court may grant an extension of time under Texas Rule of

Appellate Procedure 49.8.

4.    The deadline to file appellant’s motion for rehearing and/or motion for

en banc reconsideration is March 13, 2015.



                                      1
5.    Appellant requests an additional sixty (60) days to file appellant’s

motion for rehearing and/or motion for en banc reconsideration extending

the time until May 12, 2015. The undersigned has attempted to confer with

opposing counsel regarding this motion, but has been unsuccessful.

6.    Appellant has not requested any prior extensions of time to file

motion for rehearing and/or motion for en banc reconsideration.

7.    Appellant needs additional time to file appellant’s brief because

appellant’s counsel, the undersigned, works sixty (60) hours per week in

private employment. In addition, the undersigned has been involved in

substantial litigation in district court in Bexar County, Texas, other appellate

work to be filed in the San Antonio Court of Appeals, and has a preplanned

vacation from March 13, 2015, to March 22, 2015. In addition, appellant’s

counsel has had insufficient time to determine whether to file a motion for

rehearing or a motion for en banc consideration or both.

8.    Appellant, therefore, requests an extension of sixty (60) days to file

appellant’s motion for rehearing and/or motion for en banc reconsieration.

9.    For the foregoing reasons, appellant asks the Court to grant an

extension of time to file appellant’s motion for rehearing and/or motion for

en banc reconsideration until May 12, 2015.




                                       2
      Dated this 11th day of March, 2015.

                               Respectfully submitted,

                               RONALD S. GUTIERREZ, LAWYER
                               Las Colinas Station
                               P. O. Box 143243
                               Irving Texas 75014-3243
                               Office: (512) 222-3488
                               Facsimile: (512) 233-2786
                               Email: rsg.lawyer@gmail.com

                               By:    /s/ Ronald S. Gutierrez
                                      Ronald S. Gutierrez
                                      State Bar No. 08644410

                               ATTORNEY FOR APPELLANT




                      Certificate of Conference

      I hereby certify that I have attempted to confer with Anh H. Regent by

letter faxed on March 6, 2015, regarding this motion and said counsel has

not responded.

                               /s/ Ronald S. Gutierrez
                               Ronald S. Gutierrez




                                     3
                           Certificate of Service

      I hereby certify that a true and correct copy of the foregoing
instrument was delivered via facsimile at (713) 490-7075, to Mr. Anh H.

Regent, REGENT & ASSOCIATES, 2650 Fountain View, Suite 233,

Houston, Texas 77057, Attorney for Plaintiff on March 11, 2015.

                                /s/ Ronald S. Gutierrez
                                Ronald S. Gutierrez




                                      4